Title: To James Madison from William Lee, 1 November 1808
From: Lee, William
To: Madison, James



private.
Sir,
Bordeaux Novr. 1: 1808.

A severe indisposition which has confined me to my bed for several days scarcely leaves me strength enough to apologize to you for the confused style of my letter of this morning and to say a few words on other subjects
The things Mr. Ba?ker purchased for you with the hogshead of White Wine & Brandy I hold in readiness to send, the Consignee and Captain of this Vessel, have refused to let me put on board.  I tried to pass the small articles as stores for the passengers but could not succeed  The Captain Consignee & Custom House have been so very strict.  If I do not meet an oppty before the Spring I will bring them with me as it is my full intention to leave this on the beginning of March for the US.
The Emperor is now in this City on his way to join the army.  The quantity of troops Artillery, Waggons &c. which are coninually passing is incredible.  He will head an army it is said of 300,000 Men composed chiefly of veteran troops.  The spaniards have been so very inactive in allowing the French to concentrate their forces (which they incautiously had distributed in small detachments all over the Kingdom) and to throw in this great reenforcement before they struck a decisive blow, that there is now Scarcely a judicious man to be found who is not of the opinion that the conquest of that Country and Portugal will very shortly be achieved.  The Troops composing the Army of Genl. Junot have but just been landed and are it is said to be marched into Spain.  All that has as yet transpired of the meeting of the two Emperors is their expediting two Couriers for London (which however does not appear very certain) and what his Majesty thinks proper to communicate to the Legislative body in his speech which I have the honor to inclose. +
I am not without apprehensions for the safety of Mr. Erving.  The last letter he wrote me was from Madrid mentioning an attempt had been made to assassinate him.  With great respect I have the honor to remain Your devoted Servant 

Wm: Lee


By Capt. Marriner the bearer of this I have the honor to forward you two letters from Genl. A.

